        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 1 of 11




 1 MICHAEL MCSHANE (SBN: 127944)
     mmcshane@audetlaw.com
 2 S. CLINTON WOODS (SBN: 246054)
     cwoods@audetlaw.com
 3 AUDET & PARTNERS, LLP
   711 Van Ness Avenue, Suite 500
 4 San Francisco, CA 94102-3275
   Telephone: (415) 568-2555
 5 Facsimile: (415) 568-2556

 6 MELISSA S. WEINER (Admitted Pro Hac Vice)
     mweiner@pswlaw.com
 7 JOSEPH C. BOURNE (SBN: 308196)
     jbourne@pswlaw.com
 8 PEARSON, SIMON & WARSHAW, LLP
   800 LaSalle Avenue, Suite 2150
 9 Minneapolis, MN 55402
   Telephone: (612) 389-0600
10 Facsimile: (612) 389-0610

11 Attorneys for Plaintiff

12

13                                 UNITED STATES DISTRICT COURT

14                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

15

16 JEFF YOUNG, individually and on behalf of          CASE NO. 4:17-cv-06252-YGR
   all others similarly situated,
17                                                    CLASS ACTION
                   Plaintiff,
18                                                    DECLARATION OF MELISSA S.
           vs.                                        WEINER IN SUPPORT OF PLAINTIFF’S
19                                                    MOTION FOR CLASS CERTIFICATION
   CREE Inc.,
20                                                    Date: May 28, 2019
                   Defendant.                         Time: 2:00 p.m.
21                                                    Crtrm.: 1, 4th Floor, Oakland

22                                                    Complaint Filed:      October 27, 2017
                                                      Trail Date:           N/A
23

24

25

26
27

28
     901065.1
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 2 of 11




 1               I, Melissa S. Weiner, declare as follows:

 2               1.     I am an attorney duly admitted to practice before this Court. I am a partner at the

 3 firm of Pearson, Simon & Warshaw, LLP (“PSW”), one of the law firms representing Plaintiff

 4 Jeffry Young and the Proposed Class in this case. PSW associated with Audet & Partners, The

 5 Sultzer Law Group, Cuneo, Gilbert & LaDuca and Levin, Sedran & Berman in this action

 6 (together with PSW, “Class Counsel”).

 7               2.     I submit this declaration in support of Plaintiffs’ Motion for Class Certification

 8 (“Motion”). I am one of the attorneys principally responsible for the handling of this matter for

 9 PSW. I am personally familiar with the facts set forth in this declaration. If called as a witness I

10 could and would competently testify to the matters stated herein.

11               3.     Attached as Exhibit 1 is a true and correct copy of an Expert Witness Report of

12 Plaintiff’s Expert Stefan Boedeker in support of Plaintiff’s Motion for Class Certification. The

13 Boedeker Report, dated January 18, 2019, discusses, analyzes, and quotes extensively from

14 commercially sensitive,            proprietary documents    that   Defendants’   have   designated   as

15 “Confidential.” Plaintiff is therefore filing it under seal in compliance with the provisions of the

16 proposed Stipulated Protective Order (Dkt. No. 75).

17               4.     Attached as Exhibit 2 is a true and correct copy of excerpts of the Deposition of

18 Scott Schwab, taken in this matter on January 4, 2019. Scott Schwab is the VP of Cree’s LED

19 Lamp product line and Cree’s 30(b)(6) designee for most relevant categories. Defendants have

20 designated his testimony to be “Confidential” and therefore Plaintiff is filing it under seal in

21 compliance with the provisions of the proposed Stipulated Protective Order.

22               5.     Attached as Exhibit 3 is a true and correct copy of excerpts of the Deposition of

23 Plaintiff Jeffry Young, taken in this matter on September 18, 2018.

24               6.     Attached as Exhibit 4 is a true and correct copy of a document produced in

25 discovery by Defendant and bates stamped CREE_00049176.

26               7.     Attached as Exhibit 5 is a true and correct copy of a document produced in
27 discovery by Defendant and bates stamped CREE_00050253. The document has been designated

28 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the
     901065.1                                        2                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 3 of 11




 1 provisions of the proposed Stipulated Protective Order.

 2               8.     Attached as Exhibit 6 is a true and correct copy of a document produced in

 3 discovery by Defendant and bates stamped CREE_00050252. The document has been designated

 4 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the

 5 provisions of the proposed Stipulated Protective Order.

 6               9.     Attached as Exhibit 7 is a true and correct copy of a document produced in

 7 discovery by Defendant and bates stamped CREE_00059264.

 8               10.    Attached as Exhibit 8 is a true and correct copy of a document produced in

 9 discovery by Defendant and bates stamped CREE_00049050-51.

10               11.    Attached as Exhibit 9 is a true and correct copy of a document produced in

11 discovery by Defendant and bates stamped CREE_00032364.

12               12.    Attached as Exhibit 10 is a true and correct copy of a document produced in

13 discovery by Defendant and bates stamped CREE_00032386.

14               13.    Attached as Exhibit 11 is a true and correct copy of a document produced in

15 discovery by Defendant and bates stamped CREE_00032398.

16               14.    Attached as Exhibit 12 is a true and correct copy of a document produced in

17 discovery by Defendant and bates stamped CREE_00032399.

18               15.    Attached as Exhibit 13 is a true and correct copy of a document produced in

19 discovery by Defendant and bates stamped CREE_00032402.

20               16.    Attached as Exhibit 14 is a true and correct copy of a document produced in

21 discovery by Defendant and bates stamped CREE_00032478.

22               17.    Attached as Exhibit 15 is a true and correct copy of a document produced in

23 discovery by Defendant and bates stamped CREE_00032634.

24               18.    Attached as Exhibit 16 is a true and correct copy of a document produced in

25 discovery by Defendant and bates stamped CREE_00032814.

26               19.    Attached as Exhibit 17 is a true and correct copy of a document produced in
27 discovery by Defendant and bates stamped CREE_00032817.

28               20.    Attached as Exhibit 18 is a true and correct copy of a document produced in
     901065.1                                        3                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 4 of 11




 1 discovery by Defendant and bates stamped CREE_00032825.

 2               21.    Attached as Exhibit 19 is a true and correct copy of a document produced in

 3 discovery by Defendant and bates stamped CREE_00032827.

 4               22.    Attached as Exhibit 20 is a true and correct copy of a document produced in

 5 discovery by Defendant and bates stamped CREE_00032917.

 6               23.    Attached as Exhibit 21 is a true and correct copy of a document produced in

 7 discovery by Defendant and bates stamped CREE_00032919.

 8               24.    Attached as Exhibit 22 is a true and correct copy of a document produced in

 9 discovery by Defendant and bates stamped CREE_00032960.

10               25.    Attached as Exhibit 23 is a true and correct copy of a document produced in

11 discovery by Defendant and bates stamped CREE_00032965.

12               26.    Attached as Exhibit 24 is a true and correct copy of a document produced in

13 discovery by Defendant and bates stamped CREE_00032971.

14               27.    Attached as Exhibit 25 is a true and correct copy of a document produced in

15 discovery by Defendant and bates stamped CREE_00032977.

16               28.    Attached as Exhibit 26 is a true and correct copy of a document produced in

17 discovery by Defendant and bates stamped CREE_00032983.

18               29.    Attached as Exhibit 27 is a true and correct copy of a document produced in

19 discovery by Defendant and bates stamped CREE_00032985.

20               30.    Attached as Exhibit 28 is a true and correct copy of a document produced in

21 discovery by Defendant and bates stamped CREE_00032987.

22               31.    Attached as Exhibit 29 is a true and correct copy of a document produced in

23 discovery by Defendant and bates stamped CREE_00032359.

24               32.    Attached as Exhibit 30 is a true and correct copy of a document produced in

25 discovery by Defendant and bates stamped CREE_00032360.

26               33.    Attached as Exhibit 31 is a true and correct copy of a document produced in
27 discovery by Defendant and bates stamped CREE_00032361.

28               34.    Attached as Exhibit 32 is a true and correct copy of a document produced in
     901065.1                                        4                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 5 of 11




 1 discovery by Defendant and bates stamped CREE_00032362.

 2               35.    Attached as Exhibit 33 is a true and correct copy of a document produced in

 3 discovery by Defendant and bates stamped CREE_00032369.

 4               36.    Attached as Exhibit 34 is a true and correct copies of a document produced in

 5 discovery by Defendant and bates stamped CREE_00032379.

 6               37.    Attached as Exhibit 35 is a true and correct copy of a document produced in

 7 discovery by Defendant and bates stamped CREE_00032381.

 8               38.    Attached as Exhibit 36 is a true and correct copy of a document produced in

 9 discovery by Defendant and bates stamped CREE_00032383.

10               39.    Attached as Exhibit 37 is a true and correct copy of a document produced in

11 discovery by Defendant and bates stamped CREE_00032385.

12               40.    Attached as Exhibit 38 is a true and correct copy of a document produced in

13 discovery by Defendant and bates stamped CREE_00032391.

14               41.    Attached as Exhibit 39 is a true and correct copy of a document produced in

15 discovery by Defendant and bates stamped CREE_00032415.

16               42.    Attached as Exhibit 40 is a true and correct copy of a document produced in

17 discovery by Defendant and bates stamped CREE_00032418.

18               43.    Attached as Exhibit 41 is a true and correct copy of a document produced in

19 discovery by Defendant and bates stamped CREE_00032431.

20               44.    Attached as Exhibit 42 is a true and correct copy of a document produced in

21 discovery by Defendant and bates stamped CREE_00032432.

22               45.    Attached as Exhibit 43 is a true and correct copy of a document produced in

23 discovery by Defendant and bates stamped CREE_00032446.

24               46.    Attached as Exhibit 44 is a true and correct copy of a document produced in

25 discovery by Defendant and bates stamped CREE_00032448.

26               47.    Attached as Exhibit 45 is a true and correct copy of a document produced in
27 discovery by Defendant and bates stamped CREE_00032483.

28               48.    Attached as Exhibit 46 is a true and correct copy of a document produced in
     901065.1                                        5                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 6 of 11




 1 discovery by Defendant and bates stamped CREE_000004.

 2               49.    Attached as Exhibit 47 is a true and correct copy of a document produced in

 3 discovery by Defendant and bates stamped CREE_00032357.

 4               50.    Attached as Exhibit 48 is a true and correct copy of a document produced in

 5 discovery by Defendant and bates stamped CREE_00049124. The document has been designated

 6 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the

 7 provisions of the proposed Stipulated Protective Order.

 8               51.    Attached as Exhibit 49 is a true and correct copy of a document produced in

 9 discovery by Defendant and bates stamped CREE_00049110. The document has been designated

10 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the

11 provisions of the proposed Stipulated Protective Order.

12               52.    Attached as Exhibit 50 is a true and correct copy of a document produced in

13 discovery by Defendant and bates stamped CREE_00049122. The document has been designated

14 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the

15 provisions of the proposed Stipulated Protective Order.

16               53.    Attached as Exhibit 51 is a true and correct copy of a document produced in

17 discovery by Defendant and bates stamped CREE_00055743. The document has been designated

18 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the

19 provisions of the proposed Stipulated Protective Order.

20               54.    Attached as Exhibit 52 is a true and correct copy of a declaration submitted by

21 Plaintiff Jeffry Young.

22               55.    Attached as Exhibit 53 is a true and correct copy of a chart prepared by Plaintiff

23 which goes through a substantial number of labels, many of which are attached hereto as exhibits

24 and are identified by Bates number in Exhibit 53. Exhibit 53 provides a chart of the marketing

25 representations on those labels regarding longevity, cost savings, and warranty.

26               56.    Attached as Exhibit 54 is a true and correct copy of a document produced in
27 discovery by Defendant and bates stamped CREE_00068794-68813 at 68800.

28               57.    Attached as Exhibit 55 is a true and correct copy of excerpts of a document
     901065.1                                        6                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 7 of 11




 1 produced in discovery by Defendant and bates stamped CREE_00051023-24, 51047. The

 2 document has been designated “Confidential” by Defendant, and therefore, Plaintiff is filing it

 3 under seal in compliance with the provisions of the proposed Stipulated Protective Order.

 4               58.     Attached as Exhibit 56 is a true and correct copy of excerpts of a document

 5 produced in discovery by Defendant and identified at the Deposition of Scott Schwab as Exhibit 3,

 6 a chart of manufacturers’ suggested retail prices for the bulbs. The document has been designated

 7 “Confidential” by Defendant, and therefore, Plaintiff is filing it under seal in compliance with the

 8 provisions of the proposed Stipulated Protective Order.

 9               59.     Attached as Exhibit 57 is a true and correct copy of a Cree Marketing Document

10 taken from the Cree website, located at

11 https://lighting.cree.com/Coveo_Rest/searchresults/indexall?searchCollection=%40syscollection%

12 3DLighting, (last viewed Jan. 18, 2019), titled the A21 Series LED Lamp Sales Sheet.

13               60.     Attached as Exhibit 58 is a true and correct copy of excerpts of a Cree Marketing

14 Document taken from the Cree website,

15 https://lighting.cree.com/Coveo_Rest/searchresults/indexall?searchCollection=%40syscollection%

16 3DLighting, (last viewed Jan. 18, 2019), titled the BR40 LED Lamp Sales Sheet.

17               61.     Attached as Exhibit 59 is a true and correct copy of a picture of a label for the

18 BR30 Gen4-65W daylight lamp found on the internet at https://picclick.com/CREE-65W-

19 Equivalent-Daylight-5000K-BR30-Dimmable-LED-132785029809.html. (last viewed January 18,

20 2019).

21               62.     Attached as Exhibit 60 is a true and correct copy of a picture of a label for the Cree

22 2700K Soft White LED 60w replacement 4Flow design, found on the internet at

23 https://static1.squarespace.com/static/55d54e65e4b0a5b20386b385/t/5616bf96e4b0e9833849a3c5

24 /1444331519419/ (last viewed January 18, 2019).

25               63.     Attached as Exhibit 61 is a true and correct copy of a picture of a label for the Cree

26 Soft          White      LED      100w      replacement     bulb,     found     on    the     internet    at

27 https://www.geek.com/gadgets/crees-new-100w-led-bulb-looks-like-a-bulb-and-its-just-20-

28 1587558/. (last viewed January 18, 2019).
     901065.1                                        7                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 8 of 11




 1               64.     Attached as Exhibit 62 is a true and correct copy of a picture of the label for the

 2 Cree          5000K     Daylight    LED    40W     Replacement      bulb,   found    on     the    internet     at

 3 https://www.amazon.com/Equivalent‐Daylight‐5000KFilament‐Design/dp/B01B0IY4EI                                 (last

 4 viewed January 17, 2019)

 5               65.     Attached as Exhibit 63 is a true and correct copy of a picture of the label for the

 6 Cree            2700K        Soft      White       60W        Replacement,          found         online        at

 7 https://www.consumerreports.org/products/lightbulb/cree-60w-4flow-replacement-a19-a-better-

 8 led-bulb-304390/overview/ (last viewed January 17, 2019).

 9               66.     Attached as Exhibit 64 is a true and correct copy of a picture of a label for the Cree

10 Soft White LED 100w (BR30 Flood) replacement bulb, found on the internet at

11 https://www.ebay.com/p/Cree-100w-Equivalent-Soft-White-2700k-Br30-Dimmable-LED-Light-

12 Bulb-100-Watt/12010953441 (last viewed January 17, 2019).

13               67.     Attached as Exhibit 65 is a true and correct copy of a picture of a label for the Cree

14 Soft          White      LED        100w    replacement     bulb,     found     on        the     internet      at

15 https://www.techspot.com/news/62108-cree-launches-new-led-light-bulb-lasts-nearly.html                        (last

16 viewed January 17, 2019).

17               68.     Attached as Exhibit 66 is a true and correct copy of the curriculum vitae of

18 Michael McShane of the law firm of Audet & Partners, LLP, counsel of record for Plaintiff and

19 the putative class. Mr. McShane devoted the last 30 years of his practice exclusively to the

20 representation of Plaintiffs in class action litigation. He has been appointed by numerous Courts

21 throughout the United States to act as Lead Counsel, Class Counsel and to serve on various

22 Executive and Steering Committees. Those cases include consumer protection litigation and

23 products liability claims. Since the passage of the Class Acton Fairness Act in 2005, his practice

24 has primarily been in Federal Court.

25               69.     Attached as Exhibit 67 is a true and correct copy of the curriculum vitae for the

26 law firm of Levin, Sedran & Berman, one of the counsel of record for Plaintiff and the putative
27 class. Charlie Schaffer of the law firm of Levin, Sedran & Berman has litigated class action

28 matters for over 20 years and has obtained significant results on behalf of plaintiffs. He has been
     901065.1                                        8                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
        Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 9 of 11




 1 appointed in leadership positions in high profile class actions throughout the United States in

 2 product liability and consumer protection actions.

 3               70.    Attached as Exhibit 68 is a true and correct copy of the curriculum vitae for the

 4 law firm of Pearson, Simon & Warshaw, LLP, one of the counsel of record for Plaintiff and the

 5 putative class. The attorneys at PSW have represented a wide range of clients in complex litigation

 6 and class actions. PSW’s firm resume reflects that the attorneys in this case have successfully

 7 adjudicated some of the largest and most important class action lawsuits in the United States and

 8 have obtained approximately three billion dollars in settlements and verdicts in a wide range of

 9 cases. For example, PSW served as Co-Lead Counsel in In re Credit Default Swaps Antitrust

10 Litigation, MDL No. 2476 (S.D.N.Y.), an antitrust class action alleging an anticompetitive

11 conspiracy by the largest international banks and financial institutions in the world to fix the price

12 of credit default swaps. That case resulted in $1.86 billion in settlements, making it one of the

13 largest civil lawsuit recoveries in history. PSW also served as Co-Lead Counsel on behalf of the

14 Direct Purchaser Plaintiffs in In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827

15 (N.D. Cal.). In that case, we helped secure a settlement of over $400 million for the Class and

16 obtained an $87 million verdict, before trebling, following a five-week trial against the only

17 remaining defendant in the case, Toshiba Corporation and its related entities. In addition to those

18 listed above, PSW has served as lead or co-lead counsel in some of the most advanced and cutting-

19 edge class actions in the country, including: In re Lithium Ion Batteries Antitrust Litigation, MDL

20 No. 2420 (N.D. Cal.); In re Potash Antitrust Litigation (II), MDL No. 1996 (N.D. Ill.); and In re

21 Carrier IQ Consumer Privacy Litigation, MDL No. 2330 (N.D. Cal.); In re Santa Fe Natural

22 Tobacco Company Marketing and Sales Practices Litigation, MDL No. 2695 (D.N.M).

23               71.    Attached as Exhibit 69 is a true and correct copy of the curriculum vitae for the

24 law firm of Cuneo, Gilbert & LaDuca, one of the counsel of record for Plaintiff and the putative

25 class. Cuneo Gilbert & LaDuca has served as Lead Counsel and in Plaintiff Steering Committee

26 roles in various significant class action and antitrust cases throughout the United States.
27 Additionally, Cuneo Gilbert & LaDuca attorneys have held positions of trust in state or federal

28 governments.
     901065.1                                        9                       Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
       Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 10 of 11




 1               72.    Attached as Exhibit 70 is a true and correct copy of the curriculum vitae for the

 2 law firm of The Sultzer Law Group, P.C., one of the counsel of record for Plaintiff and the

 3 putative class. The Sultzer Law Group (“SLG”) focuses on complex civil litigation, including

 4 consumer class actions, many of which involve misrepresentations regarding consumer products.

 5 Since the firm’s founding in 2013, it has acted as lead counsel in numerous high-profile consumer

 6 fraud and false advertising class actions, including: Vincent, Wesley, et al. v People Against Dirty,

 7 PBC. and Method Products, PBC., No. 7:16-cv-06936 (S.D.N.Y.) (served as co-lead counsel and

 8 obtained settlement fund of $2.8 million on behalf of national class of consumers who purchased

 9 cleaning products deceptively marketed as “Natural”); Run Them Sweet, LLC v. CPA Global, Ltd.,

10 et al, No. 1:16-cv-1347 (E. D. Va.) (obtained settlement fund of $5.6 million on behalf of

11 consumers who were overcharged with respect to foreign patent renewal services); Rapoport-

12 Hecht, Tziva et al. v. Seventh Generation, Inc., No. 14-cv-9087 (S.D.N.Y.) (served as co-lead

13 counsel and obtained settlement fund of $4.5 million on behalf of a national class of consumers

14 who purchased cleaning products deceptively marketed as “Natural”); Davenport, Sumner, et al. v.

15 Discover Financial Services, et al., No. 15-cv-06052 (N.D. Ill.) (served as co-lead counsel and

16 obtained settlement fund of $5.6 million for victims of violations of the Telephone Consumer

17 Protection Act). SLG is headquartered in New York and maintains offices in New Jersey and

18 Pennsylvania. The firm is included in Martindale-Hubbell’s Bar Register of Preeminent Lawyers

19 for its class action practice. Jason Sultzer and Joseph Lipari are AV rated by Martindale-Hubbell

20 and have been selected as Super Lawyers. In addition, they have both been selected as the

21 American Law Media’s Mass Tort Lawyer of the Year. The firm’s founding partner, Jason

22 Sultzer, has earned selection as a Fellow of the Litigation Counsel of America, recognizing the

23 country’s top trial attorneys. The firm’s class action practice has been featured in numerous

24 publications, including Law360, Inside Counsel Magazine, Risk Management Magazine, and

25 CNBC News. In addition, the attorneys within the firm have written and lectured extensively on

26 class action practice.
27               73.    Plaintiff’s Counsel has spent many of hours diligently and passionately pursuing

28 the instant matter on behalf of Plaintiff Cover and the putative class. The Court is well-aware of
     901065.1                                        10                      Case No. 4:17-06252-YGR
                DECLARATION OF MELISSA S. WEINER IN SUPPORT OF PLAINTIFF'S MOTION FOR CLASS
                                              CERTIFICATION
Case 4:17-cv-06252-YGR Document 81 Filed 01/18/19 Page 11 of 11
